McALLISTER, Circuit Judge.
This case came on to be heard on the record and briefs of Appellant, Burton Roberts, and Appellee, Harry H. Jackson, Warden:
It appears that Appellant filed a prior petition for a writ of habeas corpus in the Michigan Supreme Court, and that the same was denied on January 2, 1945, In re Burton Roberts, 310 Michigan, 372, 17 N.W.2d 218. It further appears that no application for a writ of certiorari has been subsequently made to the United States Supreme Court. Petitioner therefore has not exhausted the remedies available to him, Ex parte Hawk, 321 U.S. 114, 64 S.Ct. 448, 88 L.Ed. 572.
It is accordingly ordered, that the judgment of the District Court denying the petition for a writ of habeas corpus be and is hereby affirmed.